Citation Nr: 1740337	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a chronic pulmonary condition to include sarcoidosis.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1966 to October 1968. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing has been associated with the claims file. 

This matter was remanded in March 2016 for further development.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's sarcoidosis is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for sarcoidosis have been met.  38 U.S.C.A.           §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014);       38 C.F.R. § 3.303 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102  (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his currently diagnosed sarcoidosis was incurred in service as a result of inhalation of smoke, fumes, and ashes while engaging in firefighting duties.  See Board Hearing Transcript.  

With regard to service, the Veteran DD Form 214 does not list his military occupational specialty as fireman.  He is noted instead to have served as a clerk. However, personnel records confirm that he received specialized intensive training as a fireman between August and October 1968.  See August 7, 1968 Special Orders Extract.  In addition, he has provided an October 1968 Department of the Army Certificate of Training for "On the Job Training as a Fireman with the Fort Ord Fire Station."  Also of record are letters from the Veteran to his family dated in September 1968 detailing his training as a fireman.  Coupled together, and resolving doubt in favor, the Board finds that there is sufficient that the Veteran received training and served, albeit briefly, as a fireman.

Due consideration must be given to the places, types, and circumstances of a Veteran's service.  38 U.S.C.A. §  1154 (a).  Thus, as there is sufficient evidence that the Veteran had training and service as a fireman, it is reasonable to accept his report of exposure to smoke and fumes in the course of his duty/training.  

As to the remaining element of a nexus, the record includes an August 2015 positive opinion from Dr. U. S., MD, a private clinician.  Dr. S. opined that the Veteran's sarcoidosis was at least as likely as not the result of service.  Dr. S. first acknowledged that the etiology of sarcoidosis is generally unknown.  Nevertheless, clinical studies have essentially identified risk factors for development of the condition, including age group and occupation.  In this regard, at the time of his reported exposure, the Veteran was within an age group considered to be at high risk for the development of sarcoidosis.  As to occupation, clinical studies have for decades indicated a correlation between the hazardous fumes inhaled by fireman and the development of sarcoidosis.  Such a correlation is present even with exposure as short term as that experienced by the Veteran.  In light of these factors, Dr. S. found it likely that the Veteran's duties as a firefighter played a significant causative factor in his development of sarcoidosis.

The Board finds this opinion adequate, and highly probative, as it was predicated on detailed review of the Veteran's treatment records, in-person examination and literary citation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Also of record is a negative October 2012 VA examination opinion.  The Board finds it is no more persuasive than the private opinion discussed above.  Here, both physicians examined the Veteran, clinical records, and clinical studies but came to opposing conclusions.  As the claim is being granted, there is no need to discuss the findings of the VA examination.

Accordingly, the Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran's sarcoidosis is related to his military service.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for sarcoidosis is granted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sarcoidosis is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


